Citation Nr: 0306243	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to an effective date, prior to November 11, 1987, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to March 1970.

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  The veteran 
brought a timely appeal to the U.S. Court of Appeals for 
Veterans Claims (CAVC) from a July 1998 decision wherein the 
Board denied his claims of entitlement to an effective date 
prior to April 15, 1988 for a 100 percent rating for PTSD and 
an effective date prior to August 24, 1983 for a grant of 
service connection for PTSD.  The CAVC in July 2000 vacated 
the July 1998 Board decision and remanded the case for 
another decision on the issue of an effective date prior to 
April 15, 1988 for a 100 percent rating for PTSD, taking into 
account matters raised in its order.  The appellant withdrew 
the issue of entitlement to an effective date prior to August 
24, 1983, for a grant of service connection for PTSD.  
Consequently, this issue is not before the Board at this 
time.  

As requested, the Board in December 2000 extended the time 
for submission of evidence and argument to February 2001.  In 
February 2001, the Board again extended the time for such 
submission to April 9, 2001.  No additional evidence or 
argument was received and the case was returned to the Board 
for adjudication.  In June 2001, the Board found that the 
criteria for an effective date for a 100 percent rating for 
PTSD retroactive to November 11, 1987 had been met.  The 
Board's decision was implemented by the RO in a July 2001 
rating action. 

The veteran again filed a timely appeal to the CAVC.  In May 
2002, the General Counsel for the Department of Veterans 
Affairs and the veteran's attorney filed a second joint 
motion to vacate the Board's decision and to remand this 
matter for development and readjudication.  The CAVC granted 
the joint motion that month, vacating and remanding the case 
to the Board.  Once again, a request for an extension of time 
was submitted by the veteran's attorney in September 2002 and 
granted by the Board that month.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In written argument submitted in March 2003, the veteran's 
attorney argued that this case should be reviewed under 
38 U.S.C.A. § 5103(a) (2002).  No argument was provided 
regarding the bases for the joint motions of July 2000 or May 
2002.  As the Board noted in its June 2001 decision, there 
has been a recent significant change in the law regarding 
VA's duty to notify and assist claimants.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law redefined the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the CAVC 
recently held that a remand for compliance with the VCAA was 
required because the Secretary neither "'notif[ied] the 
claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that [was] 
necessary to substantiate the claim' [nor did he] 'indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary ... will attempt to obtain on behalf of the 
claimant,'"  Quartuccio, supra (quoting 38 U.S.C. § 
5103(a)).  

In that case, the CAVC found that documents notifying the 
claimant of evidence that would be "useful" or "potentially 
helpful" were insufficient where those notifications failed 
to identify "who is responsible for obtaining such evidence."  
Id. 

Review of the claims folder reveals that the veteran has not 
been directly notified of the provisions of VA's duty to 
notify and assist nor has the RO informed the veteran of 
which specific evidence he should obtain and which evidence 
VA will obtain.  

With regard to the contentions of the veteran's attorney, the 
Board asks the attorney to be more specific.  In particular, 
what records from the VA Vet Center in Hawaii are relevant to 
the issue of entitlement to an effective date prior to 
November 11, 1987, for a 100 percent rating for PTSD and how 
are they relevant to this claim? 

Because of the change in the law brought about by the VCAA 
and the written argument of the veteran's attorney in March 
2003, even though the Board considered that there had been 
substantial compliance with the new law when it issued its 
June 2001 decision, a remand in this case is required for 
compliance with VA's duties to notify and assist.  In 
addition, because the RO has not yet considered whether 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time, 
especially in view of the representative's request for full 
compliance with the duties to notify and assist prior to a 
final appellate determination of the issue at hand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to an effective 
date prior to November 11, 1987, for a 100 
percent evaluation for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue him and his 
representative a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the veteran until he is 
notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

